Motion for leave to prosecute appeal as a poor person granted. Irving Rivkin, Esq., 25 Hyatt Street, Staten Island, N. Y., is assigned as counsel for the defendant-appeEant. Motion for stay denied. Motion for other relief denied, without prejudice to an application to the Special Term for aE or any part of such other relief sought, without costs. Our prior decision is not to be interpreted as barring any further action during the pendency of the action by the Special Term, upon an appropriate hearing, with respect to the custody of the children. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See ante, p. 762.]